Citation Nr: 0205036	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervicogenic headache syndrome.

2.  Entitlement to an initial compensable evaluation for 
gastritis, with gastroesophageal reflux.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine for the period 
from August 30, 1996 until August 23, 1999.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period from August 30, 1996 until August 23, 1999.

5.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine and 
degenerative changes of the thoracic spine for the period 
beginning on August 24, 1999.

6.  Entitlement to an effective date prior to August 30, 1996 
for the grants of service connection for degenerative disc 
disease of the cervical spine and degenerative changes of the 
thoracic spine.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a forthcoming Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in February 1997 and December 1999.

In the February 1997 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and degenerative changes of the thoracic spine, with 
separate 10 percent evaluations assigned as of August 30, 
1996.  The RO increased the evaluation for the cervical spine 
disorder to 20 percent, effective from August 30, 1996, in a 
January 1998 rating action.  In a June 2000 rating action, 
the RO combined the two evaluations and assigned a 40 percent 
evaluation, effective from August 24, 1999.  The separate 
evaluations assigned until August 23, 1999 and the combined 
evaluation assigned as of August 24, 1999 represent less than 
the maximum available under applicable diagnostic criteria, 
and all of these evaluations remain at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Although he presented no testimony on the issue of 
entitlement to an effective date prior to August 30, 1996 for 
the grants of service connection for degenerative disc 
disease of the cervical spine and degenerative changes of the 
thoracic spine during his January 2001 Board hearing, the 
veteran did perfect an appeal as to this issue and has not 
otherwise indicated that he has withdrawn his claim.  As 
such, the Board will address this issue in its decision.

Additionally, the Board has determined that further action is 
needed with regard to the veteran's claim for service 
connection for low back disorder.  The Board will accomplish 
this development in accord with the newly enacted provisions 
of 38 C.F.R. § 19.9, and the claim will be addressed in a 
separate and forthcoming Board decision.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified as 38 C.F.R. 
§ 19.9).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's cervicogenic headache syndrome is 
productive of characteristic, though not completely, 
prostrating attacks that occur on an average of at least once 
a month over the past several months. 

3.  The veteran's gastritis and gastroesophageal reflux have 
been shown by x-rays, albeit without evidence of lesions; 
however, symptoms have included a sour taste in the mouth, 
cramping, and excess gas, and the veteran lost almost ten 
pounds between 1998 and 2000.

4.  The veteran's thoracic spine disorder, which is distinct 
from his cervical spine disorder, has been productive of pain 
and limitation of motion during the pendency of this appeal.

5.  During the period from August 30, 1996 until April 26, 
1998, the veteran's cervical spine disorder was no more than 
moderate in degree in terms of pain, limitation of motion, 
and objective radiological findings.

6.  During the period beginning on April 27, 1998, the 
veteran's cervical spine disorder has been no more than 
severe in degree in terms of pain, limitation of motion, and 
objective radiological findings.

7.  The veteran's initial application for service connection 
for cervical and thoracic spine disorders was received by the 
RO on August 30, 1996; prior to that date, he did not in any 
manner indicate to the RO that he sought service connection 
for these disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
cervicogenic headache syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial 10 percent evaluation for 
gastritis, with gastroesophageal reflux, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.112, 4.114, Diagnostic Code 
7307 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The veteran's initial 10 percent evaluation for 
degenerative changes of the thoracic spine is warranted for 
the entire pendency of this appeal, although the criteria for 
a higher initial evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5291 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for an evaluation in excess of 20 percent 
for the veteran's degenerative disc disease of the cervical 
spine for the period from August 30, 1996 until April 26, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5293 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The criteria for an evaluation in excess of 40 percent 
for the veteran's degenerative disc disease of the cervical 
spine have not been met, but this evaluation is warranted 
from the earlier effective date of April 27, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5293 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

6.  The criteria for an effective date prior to August 30, 
1996 for the grants of service connection for cervical and 
thoracic spine disorders have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the claims addressed in this 
decision, and no further assistance is required in order to 
comply with the VA's statutory duty to assist the veteran 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the RO has afforded the veteran 
multiple VA examinations in conjunction with his claims and 
has obtained records of reported treatment.  The VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims has also been met, as the RO notified him of the 
need for such evidence in multiple Statements of the Case and 
Supplemental Statements of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

B.  Cervicogenic headache syndrome

In the appealed December 1999 rating decision, the RO granted 
service connection for cervicogenic headache syndrome as 
secondary to the veteran's service-connected cervical spine 
disorder.  A 10 percent evaluation was assigned, effective 
from April 1997.

The RO based the assigned 10 percent evaluation on the 
results of an October 1999 VA neurological examination.  
During this examination, the veteran reported headaches 
radiating from the right side of the neck into the right 
forehead.  These headaches were described as sharp and 
sometimes shooting in nature.  The veteran localized these 
headaches to the right frontal area.  Additionally, the 
veteran noted that these headaches were "10/10" in terms of 
pain, that they occurred almost daily, that they responded 
"temporarily" to Tylenol, that they typically required him 
to stop working for 5-10 minutes, and that there was 
photophobia without nausea, vomiting, or visual aura.  
Following a largely unremarkable neurological examination, 
the examiner diagnosed a mixed headache syndrome, both 
cervicogenic and migraine-related in nature.

During a second VA neurological examination, conducted in 
April 2000, the veteran reported daily headaches that were 
sharp and shooting in nature and occurred over the right side 
of the neck and the right forehead.  A temporary response to 
Tylenol was again noted, and the veteran again described the 
pain as "10/10."  Also, the veteran reported photophobia 
but denied nausea and vomiting, and he stated that his 
headaches typically would require him to stop working and 
relax for 5-10 minutes.  The veteran noted that he was 
presently employed as a pharmacy technician.  The relevant 
diagnosis was cervicogenic headaches.

At his January 2002 Board hearing, the veteran described 
daily headaches and noted that these headaches would 
typically require him to "sit down" and "take a rest" at 
work.

The RO has evaluated the veteran's cervicogenic headache 
syndrome at the 10 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code (2001), which addresses migraine headaches.  
Under this code section, a 10 percent evaluation is warranted 
in cases of characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
evaluation is in order in cases of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A maximum 50 percent evaluation is 
appropriate in cases of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

The evidence of record reflects that the veteran's headaches 
are sharp and shooting in nature, and they occur on an 
essentially daily basis.  Typically, these headaches require 
the veteran to stop working and relax for 5-10 minutes at a 
time.  These episodes of cessation of activity appear to 
represent prostrating attacks, and the evidence suggests that 
they occur at least once per month over the last several 
months.  As such, the criteria for an initial 30 percent 
evaluation have been met in this case, and the consistency of 
the veteran's symptomatology indicates that no "staging" of 
this evaluation is warranted.

That having been said, the Board does note that the 
relatively brief period of time required for cessation of 
activity by these headaches suggests that the attacks, while 
prostrating, are not completely prostrating.  The degree of 
economic inadaptability resulting from these headaches also 
appears to be significantly less than severe in degree, 
particularly as the veteran reported during his April 2000 VA 
examination that he was continuing to work as a pharmacy 
technician.  The Board is therefore unable to conclude that 
the criteria for an initial 50 percent evaluation have been 
met. 

Overall, the evidence supports an initial evaluation of 30 
percent, and not more, for the veteran's cervicogenic 
headache syndrome.  To that extent, the appeal is granted.

C.  Gastritis

In the appealed December 1999 rating decision, the RO granted 
service connection for gastritis, with esophageal reflux, as 
secondary to the veteran's service-connected cervical spine 
disorder.  A 10 percent evaluation was assigned, effective 
from April 1998.

The RO based the assigned 10 percent evaluation on the 
results of an October 1999 VA stomach examination.  During 
this examination, the veteran reported frequent stomach pain 
resulting in "an acid taste with a burp" and noted that 
this condition had worsened on account of his pain 
medication.  Upon examination, the veteran weighed 174 
pounds, and his abdomen was soft.  The examiner diagnosed 
intermittent gastritis, secondary to pain medication, and 
related this disability to his service-connected cervical 
spine disorder.

The veteran underwent a second VA stomach examination in 
April 2000, during which he reported reflux-type irritation 
in his mouth, black stools, and crampiness with an empty 
stomach.  His weight was 165 pounds.  No anemia was 
indicated.  The examination revealed mild tenderness in the 
epigastrium, with no involuntary guarding or organomegaly.  
The diagnoses were gastritis and gastroesophageal reflux 
disease, and an upper gastrointestinal x-ray series revealed 
gastritis and trace reflux without ulcerations or mass 
lesions. 

During his January 2002 Board hearing, the veteran reported 
that his stomach disorder was productive of pain, gas, and an 
acid taste in his mouth.

The RO has evaluated the veteran's gastritis at the zero 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7307 
(2001).  Under this code section, a minimum 10 percent 
evaluation is warranted in cases of chronic gastritis, with 
small nodular lesions and symptoms.  A 30 percent evaluation 
is appropriate in cases of multiple small eroded or ulcerated 
areas, with symptoms.

The Board also notes that, under 38 C.F.R. § 4.112 (2001), 
weight loss is of importance in rating disabilities when 
there is a sustained loss over a period of time.

In this case, the veteran's subjective symptoms of gastritis 
have included an acid taste in the mouth, cramping, and 
excess gas.  Gastritis and gastroesophageal reflux have been 
revealed by x-rays, albeit without evidence of ulcerations or 
mass lesions.  However, the Board also notes that the veteran 
lost nearly ten pounds between his two VA examinations in 
1998 and 2000, and symptoms of gastritis are present.  As 
such, after resolving all doubt in the veteran's favor, the 
Board concludes that an initial 10 percent evaluation, but 
not more, is warranted for his disability.  See 38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  To that extent, the claim 
is granted.

D.  Cervical and thoracic spine disorders

In a February 1997 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and for degenerative changes of the thoracic spine on 
the basis of treatment for related symptoms in service.  
Separate 10 percent evaluations were assigned, effective from 
August 30, 1996.

The RO based the initial 10 percent evaluations on the 
results of a January 1997 VA spine examination, during which 
the veteran complained of neck and upper back pain.  The 
examination revealed no postural abnormalities, fixed 
deformity, or musculature atrophy of the neck.  Range of 
motion testing of the cervical spine revealed forward flexion 
to 60 degrees, backward extension to 30 degrees, left and 
right lateral flexion to 30 degrees, and left and right 
rotation to 80 degrees.  No pain was shown with these 
motions.  The examination of the thoracolumbar spine revealed 
forward flexion to 50 degrees, with pain at the end of range 
of motion; and pain-free backward extension to 20 degrees.  
X-rays revealed degenerative disc disease of the cervical 
spine, with moderate intervertebral disc narrowing at C7; and 
mild anterior productive changes to T10-T12.  The diagnoses 
were degenerative disc disease of the cervical spine and 
arthralgia of the thoracic spine, with no disease identified.

The veteran was subsequently treated for neck and back pain 
on multiple occasions between February 1997 and April 1998, 
with C6-C7 radiculopathy frequently diagnosed.  

Following the receipt of medical records from the early 
1990's showing treatment for neck radiculopathy and absent 
reflexes, the RO, in a January 1998 rating action, increased 
the evaluation for the veteran's cervical spine disorder to 
20 percent, effective from August 30, 1996.

On April 27, 1998, the veteran underwent a magnetic resonance 
imaging study (MRI), which revealed "[f]airly pronounced" 
central canal stenosis at C6-C7, primarily characterized by 
spondylosis with a diffuse disc bulge; and bilateral neural 
foraminal stenosis at the same level, with minimal increased 
signal intensity on the T2 weighted sequence.  Also, x-rays 
revealed degenerative disc disease, with spondylosis 
resulting in bilateral foraminal stenosis that was fairly 
pronounced at C6-C7.  

The veteran's August 1998 VA spine examination revealed some 
discomfort at the extremes of all motions of the cervical 
spine and "some limitation of neck motion."  There was no 
evidence of atrophy.  Specific findings included right 
extension to 40 degrees, left extension to 50 degrees, right 
lateral bending to 30 degrees, left lateral bending to 45 
degrees, right lateral rotation to 45 degrees, and left 
lateral rotation to 60 degrees.  With reference to prior 
radiological studies, the examiner noted that the veteran 
appeared to have degenerative discogenic disease at C6-C7, 
without significant clinical objective findings.  
Nevertheless, the examiner did make reference to the 
veteran's functional impairment with regard to constant pain 
and fatigability.

A VA neurological examination, also from August 1998, 
revealed some tenderness in the cervical paraspinal area and 
cervical radiculopathy, possibly at the C7 level.

X-rays from August 1998 revealed degenerative disc disease at 
C6-C7, with intervertebral disc space narrowing and 
productive changes at that level, encroachment upon the 
neural foramina bilaterally, and mild encroachment upon the 
neural foramina at C7-T1.

The veteran was subsequently treated at a VA facility for 
cervical spine pain on several occasions, and an August 1999 
MRI revealed mild central canal stenosis and bilateral neural 
foraminal narrowing at the C6-C7 level.

A VA neurological examination, dated in October 1999, 
revealed cervical radiculopathy, possibly at the C7 level.  
However, electromyography revealed no evidence of right C5-C8 
radiculopathy.

The veteran's April 2000 VA neurological examination report 
contains a diagnosis of radiculopathy of C6 and C7 on the 
right, and the examiner noted that that "there has been 
subjective increase in weakness but no change in exam."  

The veteran's April 2000 VA spine examination revealed 
painful limitation of neck motion in "virtually" all 
directions.  Specific findings included extension to 20 
degrees, forward flexion to 30 degrees, right lateral flexion 
to 20 degrees, left lateral flexion to 30 degrees, and 
bilateral lateral rotation to 45 degrees.  The veteran also 
reported numbness that ran from the base of his skull down 
the neck and into the right upper extremity.  Moreover, the 
veteran noted increasing difficulty with the low back area.  
An examination of the low back revealed flexion to 60 
degrees, extension to 30 degrees, and bilateral lateral 
flexion to 40 degrees.  Pain was noted in the low back area, 
but there was no localized swelling, discoloration, or 
tenderness.  X-rays of the cervical spine from February 2000 
were noted to reveal extensive degenerative disc disease, 
most pronounced at C6 and C7, with facet arthroscopy at C5-C6 
and C6-C7.  The diagnoses included advanced degenerative 
discogenic disease/arthritis of the lower cervical spine.  
Similar changes were noted in the thoracic spine, although 
the veteran was "basically . . . asymptomatic" in the mid-
thoracic area. 

X-rays of the thoracic spine, from April 2000, revealed 
"[m]ild productive change anterior right lateral margins 
thoracic vertebral bodies" but were otherwise unremarkable.  
A May 2001 electromyography study (EMG) revealed no evidence 
for right ulnar neuropathy or right C5-T1 radiculopathy.  

Three statements from a private doctor, dated in August and 
October of 2001 and in March 2002, reflect that the veteran 
had disabilities including spinal stenosis of C6 and C7.  The 
doctor noted in the first statement that the veteran was 
"completely and permanently disabled" until he could 
undergo surgery, that he should not be lifting more than 15 
pounds at a time, and that he should limit the movement of 
his head and neck.  In the subsequent statements, the doctor 
indicated that the veteran's work as a pharmacy technician 
and the consequent arm and hand movements would eventually 
make his spinal stenosis worse and render him disabled.  An 
MRI from the same month revealed a minimal posterior disc 
osteophyte complex at C2-C3, mild left-sided neural foraminal 
narrowing at C3-C4, mild left-sided neural foraminal 
narrowing at C4-C5, and moderate left-sided neural foraminal 
narrowing at C5-C6.

During his January 2002 Board hearing, the veteran reported 
frequent neck pain that radiated into the right arm and was 
aggravated by lifting items at work.  He also stated that his 
pain medications would make him sleepy and groggy.  However, 
he reiterated that he continued to work as a pharmacy 
technician.

As indicated above, the RO has assigned a 20 percent 
evaluation for degenerative disc disease of the cervical 
spine for the period from August 30, 1996 until August 23, 
1999; a 10 percent evaluation for degenerative changes of the 
thoracic spine for the period from August 30, 1996 until 
August 23, 1999; and a 40 percent combined evaluation for 
degenerative disc disease of the cervical spine and 
degenerative changes of the thoracic spine for the period 
beginning on August 24, 1999.  

Relevant diagnostic criteria considered by the RO include 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5291, and 5293 
(2001).  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5291, slight limitation of thoracic 
spine motion warrants a zero percent evaluation, while a 
maximum 10 percent evaluation is warranted in cases of 
moderate or severe limitation of motion.

Under Diagnostic Code 5293, severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief, warrants a 40 percent evaluation.  A 
maximum 60 percent evaluation is in order in cases of 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

In this case, the Board initially questions the RO's decision 
to combine the ratings for cervical and thoracic spine 
disorders as of August 24, 1999.  It is apparent from the 
record that the symptoms attributable to the thoracic spine 
disorder, namely pain and limitation of motion, are distinct 
from the more severe cervical spine symptoms.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (2001).  A separate evaluation for the thoracic spine 
disorder would not violate the rule against "pyramiding" 
multiple disorders under 38 C.F.R. § 4.14 (2001), given the 
symptomatology shown in this case.  It is therefore the 
determination of the Board that a 10 percent initial 
evaluation is warranted for the thoracic spine disorder for 
the entire appellate period, beginning on August 30, 1996.  

The Board does note, however, that this disability does not 
encompass a vertebral fracture with demonstrable deformity 
(warranting an additional 10 percent under Diagnostic Code 
5285) or favorable ankylosis of the thoracic spine (20 
percent under Diagnostic Code 5288).  As such, there is no 
basis for an initial evaluation in excess of 10 percent for a 
thoracic spine disorder. 

As to the severity of the veteran's cervical spine disorder, 
the Board finds that the presently assigned "staged" 
ratings reflect the fact that, in terms of pain, limitation 
of motion, and objective evidence of increased degenerative 
disc disease per radiological studies, the disorder has 
increased in severity during the pendency of this appeal.  
There is a question, however, as to exactly when this 
increase in symptomatology was first manifest, and this 
question impacts on the effective date of the currently 
assigned 40 percent evaluation.

Upon a review of the earlier evidence of record, the Board 
notes that the veteran's January 1997 VA examination and 
corresponding radiological studies revealed limitation of 
motion, pain, and degenerative disc disease of the cervical 
spine that were no more than moderate in degree and, as such, 
fully contemplated by the then-assigned 20 percent 
evaluation.  Outpatient treatment records from the subsequent 
year reflected no marked change.  

However, an MRI and x-rays conducted on April 27, 1998 
revealed "fairly pronounced" degenerative changes, and an 
August 1998 VA spine examination revealed the veteran to be 
in constant neck pain and to have functional impairment.  
This evidence suggests that the symptomatology warranting the 
rating increase from 20 percent to 40 percent was present 
well before August 1999.  Given that the first evidence of 
severe degenerative disc disease was revealed on April 27, 
1998, the Board finds that this should be the effective date 
for the currently assigned 40 percent evaluation.

The final question is whether, for the period beginning on 
April 27, 1998, there is evidence supporting an evaluation 
greater than 40 percent for degenerative disc disease of the 
cervical spine.  In this regard, the Board is conscientious 
of the fact that the veteran has been treated for right 
radiculopathy and has painful motion of the cervical spine.  
However, the April 2000 VA spine examination revealed forward 
flexion to 30 degrees and extension to 20 degrees; this is a 
significant limitation of motion, but not so marked that it 
is more aptly described as "pronounced" than as "severe."  
The Board is also aware that, despite the veteran's multiple 
disabilities, he has continued to work as a pharmacy 
technician.  All of these factors suggest that the veteran's 
disability picture is significantly more characteristic of 
the criteria for a 40 percent evaluation than the criteria 
for a 60 percent evaluation.  As such, an increase is not 
warranted.

In summary, the evidence of record supports a 10 percent 
evaluation for the veteran's thoracic spine disorder for the 
entire pendency of this appeal, a 20 percent evaluation for a 
cervical spine disorder for the period from August 30, 1996 
until April 26, 1998, and a 40 percent evaluation for a 
cervical spine disorder for the period beginning on April 27, 
1998.  The Board's determination in this case thus represents 
a grant insofar as effective dates of ratings are concerned 
and a denial as to the question of increased ratings.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

E.  Consideration under 38 C.F.R. § 3.321(b)(1)

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that the service-connected disabilities addressed in 
this decision have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
Board is aware of the long-term employment concerns expressed 
in the noted private doctor's statements from 2001, but the 
veteran continues to be gainfully employed as a pharmacy 
technician.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001), which concern the assignment 
of extra-schedular evaluations.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  In cases involving direct service connection, the 
effective date will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 3.155 (2001) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2001) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  

38 C.F.R. § 3.157(a) (2001) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157 (2001).  

As to reports prepared by the VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1) 
(2001).  For reports prepared by a non-VA hospital where the 
veteran was maintained at VA expense, the date of admission 
to the hospital is accepted as the date of receipt of claim 
if VA maintenance was authorized prior to admission.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b) (2001).  This 
regulation, however, does not provide for special 
circumstances in cases of initial claims for compensation.

In this case, the Board, after a review of the entire claims 
file, observes that the veteran's application for service 
connection for cervical and thoracic spine disorders was 
initially received by the RO in August 30, 1996, more than 
eight years following his separation from service.  While 
there is medical evidence of record relevant to these claims 
that is dated prior to August 1996, none of this evidence was 
received by the RO prior to that date.  Indeed, the evidence 
of record dated prior to August 30, 1996 is entirely negative 
for any indication of an intent to claim service connection 
for either the noted disabilities or, in fact, any other 
disabilities.  Rather, this evidence consists solely of the 
veteran's DD Form 214 and a marriage contract.  

In short, the Board finds no evidence of a stated intent on 
the veteran's part to apply for service connection for 
cervical and thoracic spine disorders prior to August 30, 
1996.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date for 
the grants of service connection for those disorders.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2001), concerning the 
resolution of doubt in a claimant's favor in cases where the 
positive and negative evidence regarding a claim's merits is 
in relative equipoise,  is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

A 30 percent initial evaluation for cervicogenic headache 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 10 percent initial evaluation for gastritis, with 
gastroesophageal reflux, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 10 
percent for degenerative changes of the thoracic spine for 
the period from August 30, 1996 until August 23, 1999 is 
denied.

A separate 10 percent evaluation for degenerative changes of 
the thoracic spine is granted for the period beginning on 
August 24, 1999, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to an evaluation in excess of  20 
percent for degenerative disc disease of the cervical spine 
for the period from August 30, 1996 until April 26, 1998 is 
denied.

A 40 percent evaluation is granted for the veteran's 
degenerative disc disease of the cervical spine for the 
period from April 27, 1998 until August 23, 1999, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an evaluation in excess of 40 
percent for the veteran's degenerative disc disease of the 
cervical spine for the period beginning on August 23, 1999 is 
denied.

The claim of entitlement to an effective date prior to August 
30, 1996 for the grants of service connection for 
degenerative disc disease of the cervical spine and 
degenerative changes of the thoracic spine is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

